              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:06-cr-00013-MR-WCM-1


UNITED STATES OF AMERICA,            )
                                     )
                       Plaintiff,    )
                                     )
         vs.                         )                ORDER
                                     )
SHAFEEQ AMEER MALIK MUHAMMAD,        )
                                     )
                       Defendant.    )
_____________________________________)

      THIS MATTER is before the Court on remand from the United States

Court of Appeals for the Fourth Circuit for further consideration of the

Defendant’s Motion for Amended Judgment under The First Step Act of 2018

[Doc. 182; as amended by Doc. 183] in light of the Fourth Circuit’s decisions

in United States v. Lancaster, 997 F.3d 171 (4th Cir. 2021), and United States

v. Norman, 935 F.3d 232 (4th Cir. 2019). [See Doc. 194].

I.    BACKGROUND

      In March 2006, the Defendant Shafeeq Ameer Malik Muhammad was

charged with one count of conspiracy to possess with intent to distribute 50

grams or more of cocaine base, in violation of 21 U.S.C. §§ 846 and

841(b)(1)(A) (“Count One”) [Doc. 3], a charge which subjected him to a




     Case 1:06-cr-00013-MR-WCM Document 196 Filed 09/16/21 Page 1 of 16
mandatory term of imprisonment of not less than 10 years nor more than life.

See 21 U.S.C. § 841(b)(1)(A). In April 2006, the Defendant pled guilty

pursuant to a written Plea Agreement to Count One “as set forth in the Bill of

Indictment” and admitted to being in fact guilty as charged in that Count.

[See Doc. 28: Plea Agreement at ¶ 1; see also Doc. 29: Rule 11 Inquiry at 3

¶ 11, 7 ¶ 27]. The Government did not file a Bill of Information or a

Superseding Bill of Indictment, and the Defendant did not plead to a lesser

included offense.

      While the Defendant’s offense of conviction was under §§ 846 and

841(b)(1)(A), the parties and the sentencing Court1 appeared to proceed as

though the Defendant had pled pursuant to 21 U.S.C. §§ 846 and

841(b)(1)(B). In the Plea Agreement, the parties stipulated that the amount

of cocaine base that was known to or reasonably foreseeable by the

Defendant was at least 5 grams but less than 20 grams. [Doc. 28: Plea

Agreement at ¶ 6a]. This is obviously less than the 50-gram threshold

amount for sentencing under § 841(b)(1)(A) that was applicable at the time.

The Presentence Report made clear that the Defendant was involved in only



1The Honorable Lacy H. Thornburg, United States District Judge, presiding. Upon Judge
Thornburg’s retirement, this matter was reassigned to the undersigned.

                                         2



    Case 1:06-cr-00013-MR-WCM Document 196 Filed 09/16/21 Page 2 of 16
one drug transaction, a sale to a confidential source of 40.8 grams of crack

cocaine on July 20, 2005. [Doc. 63: PSR at 5 ¶ 18]. This was also less than

the 50-gram threshold for a § 841(b)(1)(A) conviction.

      Based on his prior convictions—namely, a 1990 New Jersey conviction

for aggravated assault with a deadly weapon, a 1995 New Jersey conviction

for aggravated assault, and a 2002 North Carolina conviction for possession

with intent to sell/deliver marijuana—the Defendant was determined to be a

career offender. [Id. at 7 ¶ 34]. Employing the lower drug quantity as

stipulated by the parties, the Court calculated the Defendant’s Guidelines

range based on the statutory range that would apply had the Defendant been

adjudicated guilty under § 841(b)(1)(B) rather than (b)(1)(A). The Court

calculated the Defendant’s guidelines range to be 188 to 235 months and

imposed a sentence of 190 months’ imprisonment plus four years of

supervised release.2 [Doc. 57: Judgment]. The Judgment was entered on

April 27, 2007. [Id.].

      In 2010, Congress passed the Fair Sentencing Act of 2010, Pub. L.

No. 111-220, which increased the quantity of cocaine base required to trigger

the enhanced penalties of Section 841. Specifically, Section 2 of the Act


2 The four-year term of supervised release also reflects a sentence pursuant to §
841(b)(1)(B) rather than (b)(1)(A).
                                        3



    Case 1:06-cr-00013-MR-WCM Document 196 Filed 09/16/21 Page 3 of 16
raised the (b)(1)(A) threshold from “50 grams” to “280 grams” and the

(b)(1)(B) threshold from “5 grams” to “28 grams.” Section 3 eliminated the

mandatory minimum for simple possession of cocaine base under 21 U.S.C.

§ 844(a). Congress did not apply these changes retroactively to defendants

sentenced before the Act’s passage. Accordingly, the Defendant could not

obtain relief under the Fair Sentencing Act. Likewise, the Defendant was

ineligible for relief pursuant to the retroactive Guidelines amendments 706,

750 and 782 because of his career offender status. [See Docs. 129, 157].

     On December 21, 2018, the First Step Act of 2018, Pub. L. No. 115-

391, was enacted. Section 404 of the Act gave retroactive effect to the

changes made by Sections 2 and 3 of the Fair Sentencing Act of 2010. In

March 2019, the Defendant sought a reduction of his sentence pursuant to

Section 404 of the First Step Act, arguing that because he had been

subjected to § 841(b)(1)(B)’s penalty scheme, he should receive a reduced

sentence in accordance with § 841(b)(1)(C)’s statutory penalties, which

provide no minimum term of incarceration and a maximum term of 20 years,

along with a three-year minimum term of supervised release. [Docs. 182,

183]. The Defendant did not challenge his career offender status in his

motion.


                                     4



    Case 1:06-cr-00013-MR-WCM Document 196 Filed 09/16/21 Page 4 of 16
      The Government agreed that the Defendant was eligible for sentencing

relief but requested that the Court deny his motion because of his extensive

and persistent misconduct in prison. [Doc. 184].

      On July 12, 2019, the Court entered an Order addressing the

Defendant’s First Step Act motion.         [Doc. 186].    While finding that the

Defendant was technically eligible for a reduced sentence, the Court in its

discretion declined to reduce his sentence in light of his extensive criminal

history and disciplinary record while in the Bureau of Prisons. [Id.].

      The Defendant appealed.        [Doc. 187].         The Defendant did not

challenge his career offender status on appeal. [See Doc. 194 at 5 (noting

that “Muhammad does not challenge his career offender enhancement”)].

      While the appeal was pending, the Defendant was released from

prison. He began his term of supervised release on February 5, 2021. On

May 12, 2021, the Defendant’s supervising probation officer filed a petition

for the revocation of his supervised release based on numerous violations of

the terms of supervision.     [Doc. 192].      A warrant was issued for the

Defendant’s arrest, which warrant remains outstanding.

      On August 3, 2021, the Fourth Circuit Court of Appeals vacated this

Court’s Order denying relief under the First Step Act. [Doc. 194]. In its

decision, the Court of Appeals held that this Court committed plain error
                                       5



    Case 1:06-cr-00013-MR-WCM Document 196 Filed 09/16/21 Page 5 of 16
“when it declined to recalculate the [Defendant’s] Guidelines range without

the career offender enhancement imposed at his original sentencing, which

had been invalidated by intervening, nonretroactive authority in United

States v. Norman, 935 F.3d 232 (4th Cir. 2019).”3 [Doc. 194 at 5]. The Fourth

Circuit’s mandate issued on August 25, 2021. [Doc. 195]. This matter

therefore is ripe for review.

II.    DISCUSSION

       Section 404 of the First Step Act authorizes district courts to “impose

a reduced sentence” for certain “covered offense[s].”               First Step Act, §

404(b), 132 Stat. at 5222. Section 404(a) of the Act defines a “covered

offense” as “a violation of a Federal criminal statute, the statutory penalties

for which were modified by Section 2 or 3 of the Fair Sentencing Act of 2010

. . . that was committed before August 3, 2010.” Id. § 404(a). Section 404(b)

then provides that the court “may . . . impose a reduced sentence as if

Section 2 or 3 of the Fair Sentencing Act of 2010 . . . were in effect at the

time the covered offense was committed.” Id. § 404(b). The First Step Act




3Notably, this Court entered its Order denying the Defendant relief under the First Step
Act on July 12, 2019; the Court of Appeals did not decide Norman until over a month later,
on August 15, 2019.
                                            6



      Case 1:06-cr-00013-MR-WCM Document 196 Filed 09/16/21 Page 6 of 16
makes clear, however, that any such decision is a matter of the court’s

discretion. Id. § 404(b), (c).

      When presented with a motion for relief under Section 404 of the First

Step Act, a district court must determine whether the sentence qualifies for

review on the merits. United States v. Gravatt, 953 F.3d 258, 262 (4th Cir.

2020). Here, the Defendant undoubtedly qualifies for review: 1) he was

sentenced for a violation of a “covered offense”4; 2) his motion for a reduction

in sentence is addressed to the court that imposed the sentence; and 3) the

sentence has not been previously reduced under the First Step Act.

      Having determined that the Defendant’s sentence qualifies for review

on the merits, the Court must now determine whether to exercise its

discretion to impose a reduced sentence as if the Fair Sentencing Act were

in effect at the time the covered offense was committed. First Step Act, §

404(b), 132 Stat. at 5222. “The stated policy governing the exercise of this

discretion is to bring a sentence that is qualified for reduction ‘in line’ with a

sentence that the court would have imposed under the Fair Sentencing Act



4As previously noted, it appears that the parties and the sentencing judge treated this
case as one under § 841(b)(1)(B), even though the Defendant entered a guilty plea and
was convicted under § 841(b)(1)(A). Whether the sentence was imposed under §
841(b)(1)(A) or § 841(b)(1)(B), however, is irrelevant to the determination of the
Defendant’s eligibility for First Step relief, as both are “covered offenses” under Section
404(a).
                                                7



     Case 1:06-cr-00013-MR-WCM Document 196 Filed 09/16/21 Page 7 of 16
had it been in effect.” United States v. Lancaster, 997 F.3d 171, 175 (4th Cir.

2021).

      The Court must begin its analysis with the calculation of the

appropriate Guidelines range and a “brief reconsideration” of the 18 U.S.C.

§ 3553(a) factors. Lancaster, 997 F.3d at 175. In calculating the Guidelines

range, the Court “must correct any original Guidelines errors and apply

intervening case law made retroactive to the original sentence.” United

States v. Collington, 995 F.3d 347, 355 (4th Cir. 2021) (emphasis in original).

In considering the § 3553(a) factors, the Court may consider relevant post-

sentencing conduct, such as any disciplinary infractions incurred or

rehabilitative efforts undertaken while the Defendant was incarcerated.

Lancaster, 997 F.3d at 175; United States v. White, 984 F.3d 76, 90 (4th Cir.

2020). The Fourth Circuit has stressed that this process is not a “plenary

resentencing,” nor is it “intended to be a complete or new relitigation of

Guidelines issues or the § 3553(a) factors.” Lancaster, 997 F.3d at 175;

Collington, 995 F.3d at 358 (“the First Step Act contemplates a robust

resentencing analysis, albeit not a plenary resentencing”). Rather, as the

Fourth Circuit has explained:

            the scope of the analysis is defined by the gaps left
            from the original sentencing to enable the court to
            determine what sentence it would have imposed
                                      8



    Case 1:06-cr-00013-MR-WCM Document 196 Filed 09/16/21 Page 8 of 16
              under the Fair Sentencing Act in light of intervening
              circumstances. If, after conducting the analysis, the
              court determines that the sentence would not be
              reduced, then no relief under the First Step Act is
              indicated.

Lancaster, 997 F.3d at 175 (emphasis added). Even though this is not a

plenary resentencing, this proceeding must still be both procedurally and

substantively reasonable. Collington, 995 F.3d at 360.

       The Court now turns to the calculation of the Defendant’s revised

advisory Guidelines range.             In previously addressing the Defendant’s

request for relief, this Court had no occasion to revisit the Defendant’s career

offender designation, as the Defendant did not challenge it. In fact, he

conceded that this designation was correct.                 [See Doc. 183 at 10 n.6

(“Although Mr. Muhammad is a career offender, his violent crimes were

committed in his 20s.”)]. And, at the time that the Defendant’s First Step

request was first under consideration by the Court, there was no Fourth

Circuit decision that would have called this designation into question:

Norman was decided more than a month after the Court entered its decision

denying the Defendant First Step relief.5



5While the District Court’s lack of clairvoyance may be “plain,” it would appear to be a
wholesale rewriting of the “plain error” rule to expect a district court to anticipate circuit
court decisions that may be issued in the future.
                                             9



     Case 1:06-cr-00013-MR-WCM Document 196 Filed 09/16/21 Page 9 of 16
      Subsequent to this Court’s decision, the Fourth Circuit issued a series

of decisions that led to the remand of this matter for further consideration.

First, in United States v. Chambers, the Fourth Circuit stated that “any

Guidelines error deemed retroactive . . . must be corrected in a First Step

resentencing.”   956 F.3d 667, 668 (4th Cir. 2020).         The Fourth Circuit

reiterated that holding in Collington. See Collington, 995 F.3d at 355 (“district

courts must correct original Guidelines errors and apply intervening case law

made retroactive to the original sentence.” (emphasis added)). The Court of

Appeals, however, then issued its decision in Lancaster, in which the Court

concluded that, notwithstanding its apparent emphasis on the retroactive

nature of the Guidelines error to be corrected, Chambers requires the

recalculation of a defendant’s advisory Guidelines range in light of all

“intervening case law,” whether or not such law has been deemed

retroactively applicable. See Lancaster, 997 F.3d at 175.

      The Court therefore will endeavor to calculate the Defendant’s

Guidelines range in light of the intervening changes in the law that have

occurred since the Defendant’s sentencing in April 2007. A threshold issue

in this analysis is whether the Defendant qualifies as a career offender under




                                       10



    Case 1:06-cr-00013-MR-WCM Document 196 Filed 09/16/21 Page 10 of 16
U.S.S.G. § 4B1.1.6 To be deemed a career offender, a defendant must be

convicted of a controlled substance offense and have at least two prior

convictions for controlled substance offenses or violent felonies. U.S.S.G. §

4B1.2.

       The Fourth Circuit’s Norman decision indicates that the Defendant no

longer qualifies as a career offender. See Norman, 935 F.3d at 238 (holding

that an § 846 conspiracy conviction is not a “controlled substance offense”

as defined by U.S.S.G. § 4B1.2(b)).7                     Moreover, applying intervening


6The Defendant has not challenged his career offender status, and the Court of Appeals
acknowledged this fact in its remand. Without making any finding as to whether the
Defendant actually is or is not a career offender, in accord with the rule of lenity the Court
will calculate the lower Guidelines range that might apply to the Defendant for the purpose
of analyzing whether the Defendant should be granted discretionary relief.
7 Section 4B1.2 of the Guidelines defines a controlled substance offense as “an offense
under federal or state law, punishable by imprisonment for a term exceeding one year,
that prohibits the manufacture, import, export, distribution, or dispensing of a controlled
substance (or a counterfeit substance) or the possession of a controlled substance (or a
counterfeit substance) with intent to manufacture, import, export, distribute, or dispense.”
U.S.S.G. § 4B1.2(b). Application Note 1 of the commentary clarifies that “controlled
substance offenses” “include the offenses of aiding and abetting, conspiring, and
attempting to commit such offenses.” U.S.S.G. § 4B1.2 cmt. n.1 (emphasis added).
Notwithstanding the wording of this provision, the Court in Norman held that a drug
conspiracy conviction under § 846 is not a “controlled substance offense.” This
interpretation of § 4B1.2 is interesting in light of the fact that this section expressly states
that “the term ‘controlled substance offense’ means an offense under federal . . . law . . .
that prohibits . . . the possession of a controlled substance . . . with the intent to . . .
distribute . . .” and “include[s] the offense[ ] of . . . conspiring . . . to commit such offense[]”
USSG § 4B1.2 and n.1. That defines only one crime: a violation of § 846. Yet the Court
in Norman proceeded through a complex categorical analysis to hold that this category
of one is actually a category of none. For this reason, other courts of appeal have held
that the plain text of U.S.S.G. § 4B1.2, as further defined by Application Note 1, includes

                                                11



    Case 1:06-cr-00013-MR-WCM Document 196 Filed 09/16/21 Page 11 of 16
caselaw, it appears that the Defendant no longer has the requisite predicate

convictions to support a career offender designation. See United States v.

Garcia-Jimenez, 807 F.3d 1079, 1081 (9th Cir. 2015) (holding that New

Jersey aggravated assault is not a crime of violence for purposes of career

offender); United States v. Simmons, 649 F.3d 237, 243 (4th Cir. 2011) (en

banc) (addressing whether a conviction under North Carolina’s Structured

Sentencing Act constitutes a felony drug offense). Therefore, the Court will

proceed to calculate the Defendant’s Guidelines range without the career

offender enhancement and based on drug quantity alone.

      Since the prior career offender determination made the drug quantity

calculation irrelevant in the original sentencing, the Court recognizes that the

actual drug quantity for which the Defendant can be held responsible could

be considered a “gap that needs to be filled to calculate an appropriate

Guidelines range,” as dictated by the Court in Lancaster. 997 F.3d at 176.




§ 846 drug conspiracies. See United States v. Lewis, 963 F.3d 16, 24 (1st Cir. 2020),
cert. denied, No. 20-7387, 2021 WL 2519339 (U.S. June 21, 2021); United States v. Tabb,
949 F.3d 81, 87 (2d Cir. 2020), cert. denied, No. 20-579, 2021 WL 2519097 (U.S. June
21, 2021). As such, the Fourth Circuit’s holding in Norman would appear to represent a
departure from ordinary textualism. It is also a clear departure from the Circuit’s own
precedent. See Norman, 935 F.3d at 242-43 (King, J. concurring in part and dissenting
in part) (noting that in United States v. Kennedy, 32 F.3d 876 (4th Cir. 1994), the Fourth
Circuit held that § 846 is a controlled substance offense, a holding which the Norman
majority referred to merely as an “assumption”). Nevertheless, Norman constitutes
binding precedent, and the Court is obliged to follow it.
                                             12



    Case 1:06-cr-00013-MR-WCM Document 196 Filed 09/16/21 Page 12 of 16
      The offense conduct outlined in the PSR refers to one specific

transaction wherein the Defendant sold 40.8 grams of crack cocaine. [See

Doc. 63: PSR at 5 ¶ 18]. The PSR, however, as accepted by the sentencing

court, stated: “[B]ased on the parties[’] drug quantity stipulation outlined in

the plea agreement, the defendant will only be held accountable for at least

5 grams but less than 20 grams of crack cocaine.” [Id. at 6 ¶ 21].

      As the Court noted in its prior Order denying the Defendant’s motion

for a reduced sentence [Doc. 186], the Plea Agreement curiously provided a

joint recommendation that the Defendant be held responsible for only 5 to 20

grams of crack cocaine. This is inexplicable and may give the appearance of

impermissible fact bargaining, except for the fact that at the time of the

Defendant’s original sentencing the difference between 20 grams and 40.8

grams was ultimately irrelevant to the calculation of the Defendant’s

Guidelines range. Since the Defendant pled to the conspiracy charge based

solely on this one drug transaction, and it is undisputed that the substance

conveyed was 40.8 grams of crack cocaine, the Defendant is either

responsible for 40.8 grams or he is actually innocent of the offense. There

is no middle ground on which the Court could find that the transaction

involved only 5 to 20 grams of crack. For these reasons, the Court disregards


                                      13



   Case 1:06-cr-00013-MR-WCM Document 196 Filed 09/16/21 Page 13 of 16
the parties’ inexplicable joint recommendation regarding drug quantity as

stated in the Plea Agreement.

      Using 40.8 grams as the relevant drug quantity, the Defendant’s base

offense level would be 24. With a three-level reduction for acceptance of

responsibility, his total offense level, calculated without the career offender

designation, would be 21. Given the number of criminal history points the

Defendant had accrued (15), the calculation of the Defendant’s criminal

history category remains unchanged. [See Doc. 63: PSR at 14 ¶ 60]. Based

on a Total Offense Level of 21 and a Criminal History Category of VI, the

Court concludes that, taking into account all proper intervening factors, the

Defendant’s advisory Guidelines range calls for a term of incarceration

between 77 and 96 months.

      The Court next turns to the relevant § 3553(a) factors and the

Defendant’s post-sentencing conduct. As the Court noted in its original Order

denying the Defendant relief under the First Step Act [Doc. 186 at 8-9], as of

February 2019, the Defendant had incurred 36 disciplinary infractions during

11 years in BOP custody, including multiple instances of fighting, threatening

bodily harm, disruptive conduct, engaging in sexual acts, and assaulting

without serious injury. [See Doc. 180: Supp. PSR at 2-3]. Further, within

months of the Defendant’s release from custody, the Defendant’s
                                      14



   Case 1:06-cr-00013-MR-WCM Document 196 Filed 09/16/21 Page 14 of 16
supervising probation officer had filed a petition for revocation of supervised

release based on various violations, including absconding from supervision.

[Doc. 192 at 2].    The warrant for that petition remains unserved, thus

indicating that the Defendant is a fugitive. The Defendant’s behavior during

and after his imprisonment demonstrates that the rehabilitative efforts of

incarceration have been insufficient to redirect the Defendant. To the extent

that post-sentencing actions of a defendant are relevant in a First Step

analysis, this is a classic case in which the Court is led in its discretion to

deny relief. The Court has taken into account all of the factors, including the

intervening changes to the law, the Defendant’s extensive criminal history,

his revised Guidelines range, his arguments for leniency, and his regrettable

record during and after his incarceration, and concludes that relief should be

denied.

      In his original motion, the Defendant requested a reduction of his term

of supervised release to three years in accordance with the provisions of §

841(b)(1)(C). For the reasons discussed herein, the Court concludes that

the Defendant is entitled to a reduction in his sentence only to the extent as

provided for in § 841(b)(1)(B).      Accordingly, the Defendant’s term of

supervised release remains unchanged.         See 21 U.S.C. § 841(b)(1)(B)

(requiring a minimum term of at least four years of supervised release).
                                      15



   Case 1:06-cr-00013-MR-WCM Document 196 Filed 09/16/21 Page 15 of 16
     IT IS, THEREFORE, ORDERED that the Defendant’s Motion for

Amended Judgment under The First Step Act of 2018 [Doc. 182; as

amended by Doc. 183] is in all respects DENIED. The terms and conditions

of the Defendant’s Judgment [Doc. 57] shall remain in full force and effect.

     The Clerk is directed to provide copies of this Order to the Defendant,

counsel for the Defendant, the United States Attorney, the United States

Marshals Service, the United States Probation Office, and the United States

Bureau of Prisons.

     IT IS SO ORDERED.


                          Signed: September 16, 2021




                                          16



   Case 1:06-cr-00013-MR-WCM Document 196 Filed 09/16/21 Page 16 of 16
